DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	 The amendment filed October 6, 2020 has been entered. Claims 14 and 21 have been amended. Claims 15-17 have been cancelled. Claims 1-14 and 18-22 are under consideration in this Office Action.

Species Election
3.	This application contains claims directed to the following patentably distinct species where the species are the synthetic antigens from claims 3-14 and 18; The antigens are selected from the group consisting of: hTERT, prostate, WT1, tyrosinase, NYES01, PRAME, MAGE, CMV, herpes, HIV, HPV, HCV, HBV, influenza, RSV, Plasmodium falciparum, and C. difficile.
If applicants elect hTERT antigen, then claim 12 will also be examined.  
If applicants elect prostate antigen, then claim 13 will also be examined.  
If applicants elect WT1 antigen, then claim 14 will also be examined.  
If applicants elect tyrosinase antigen, then claim 14 will also be examined.  
If applicants elect NYES01 antigen,  then claim 14 will also be examined.  
If applicants elect PRAME antigen, then claim 14 will also be examined.  
If applicants elect MAGE then the generic claims be examined.  

If applicants elect Herpes antigen, then claim 18 will be examined.  
If applicants elect HIV antigen, then claim 5 will also be examined.  
If applicants elect HPV antigen, then claim 4 will also be examined.  
 If applicants elect HCV antigen, then claim 9 will also be examined.  
 If applicants elect HBV antigen, then claim 10 will also be examined.  
 If applicants elect influenza antigen, then claim 6 will also be examined.  
 If applicants elect RSV antigen, then claim 11 will also be examined.  
 If applicants elect  plasmodium falciparum antigen, then claim 7 will also be examined.  
If applicants elect C. difficile antigen then claim 8 will also be examined.  

4.	The species are independent or distinct because they are drawn to different types of synthetic antigens. Human telomerase reverse transcriptase (hTERT) is overexpressed in most human tumors, making it a potential target for cancer immunotherapy.  Prostate-specific antigen (PSA) is something made by the prostate gland. WT1, Wilms tumor antigen has been identified as a novel tumor antigen. NYES01, New York Esophageal Squamous Cell Carcinoma-1 (NY-ESO-1) is also known as cancer-testis antigen. While CMV, is for detection of cytomegalovirus; HPV is for human papillomavirus, HCV is for hepatitis C virus, HBV is for hepatitis B surface antigen; RSV is for respiratory syncytial virus. plasmodium falciparum antigen detect the human malaria parasite. And C. difficile antigens detects 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-3 and 19-22 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The antigens are unrelated. The antigens are a group of distinct antigens including cancer antigens, parasitic,  bacterial,  viral oxidase antigens. There is no corresponding feature between the listed synthetic antigens.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached on M-Th 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JANA A HINES/Primary Examiner, Art Unit 1645